DETAILED ACTION
This Office Action is in response to the Amendment filed on 02/18/2022
Claims 1, 8 and 15 are amended. 
Claim 3, 4, 6, 10, 11, 13, 17 and 19 are cancelled. 
Claims 1-2, 5, 7-9, 12, 14-16, 18 and 20-28 are pending.

Response to Arguments
Applicant’s arguments, see remarks, filed 02/18/2022, have been fully considered.

Applicant in page 12 argues, “Applicant disagrees and states that paragraph [0077] recites" .. . For example, if a flow rate (CV) is determined to be a cause of a fault, the process model generator 412 may determine that the flow rate may be adjusted by a valve (and/or a pump.)". From the above paragraph [0077], it is clear that Blevins merely teaches identifying a variable that is causing a fault and providing corrective actions to overcome the fault. Nowhere does Blevins discloses 'one or more manipulated variables' and 'one or more controlled variables'. In other words, Blevins is completely silent on two variable types. 
Examiner respectfully disagrees. Claims are given their broadest reasonable interpretation consistent with the specification. According to specification, “controlled variable (CV) generally represents a process variable that can be measured or inferred and that is ideally controlled to be at or near a desired setpoint or within a desired range of values. A manipulated variable (MV) generally represents a process variable that can be adjusted in order to alter one or more controlled variables”. In the above cited portion of Blevins in ¶0035 teaches process control system includes field devices to receive inputs which includes valves, pumps, fans, heaters, coolers, and/or mixers to control a process. Therefore, the inputs are manipulated variables which are adjustable. Also teaches output devices such as thermometers, pressure gauges, concentration gauges, fluid level meters, flow meters, and/or vapor sensors to measure output variables. ¶0077 teaches, “Additionally, the corrective actions may be determined by linking inputs to a field device to the measured variables that may be the cause of the fault. For example, if a flow rate is determined to be a cause of a fault, the process model generator 412 may determine that the flow rate may be adjusted by a valve and/or a pump. Thus, changing an input to the valve and/or pump may be determined to be a corrective action for a deviating flow rate”. Therefore, measured output variable “flow rate” (controlled variable) is controllable at a setpoint and input variable to a valve is adjustable to alter the measured output variable “flow rate” (controlled variable). Therefore, it teaches two variable a measured variable (controlled variable) and input variable to a valve (manipulated variable). 

Applicant in page 12 argues, “Further, Blevins nowhere discloses, identifying manipulated variable for each constrain violation based on analyzing controlled variables. Furthermore, while Blevins mentions 'fault' and 'identifying variable causing the fault', nowhere does Blevins discloses 'a constraint violation'. Said differently, it appears that the Office action misappropriates 'fault' as described in Blevins to be equivalent of 'constraint violation' as recited in the amended independent claim 1.”
Examiner respectfully disagrees. Under the broadest reasonable interpretation constraint violation can be interpreted as exceeding a constraint or range or threshold. Blevins in ¶0042 teaches analytic processor generating fault indication if overall quality variables deviate from respective threshold. Therefore, a fault is identified when a variable deviate from a threshold, therefore it teaches a constraint violation. 

Applicant in page 12 argues, “The Office is apparently relying on Nixon to remedy the deficiencies of Blevins. In the Office action it is alleged that Nixon, at para [0098] describes "an expert system that analyzes process parameters, process inputs, sensor data, and any other data stored in the big data appliance for specific alarm type". Further, Nixon also describes the expert system analyze data preceding an alarm condition. The Applicant respectfully disagrees and states that the firstly, Nixon is completely silent on disclosing two types of variables i.e., Controlled variable and Manipulated variable. In this regard, as amended in the independent claim 1, the controlled variables are controllable at a desired set point or within a predefined range of values and the manipulated variables are adjustable in order to alter the one or more controlled variables.”
Examiner would like to point out that Nixon is not being relied upon to teach two types of variables. The two types of variables are already taught by primary art (i.e. Blevins) as described above and also in the rejection below. 

Applicant in page 12-13 argues, “Secondly, Nixon does not explicitly disclose analyzing behavior of Controlled variable for a time period to identify probable causes for constraint violation. Nixon nowhere mentions behavioral analysis of variables and its use for identifying causes of constraint violation. In Contrast, Nixon merely discloses analyzing data, such as, process parameters, sensor data, process inputs etc. which is stored in big data appliance, where the data is associated with specific alarm or alarm type to identify a probable cause of alarm.”
Examiner respectfully disagrees. Nixon in ¶0098 teaches, “The expert system 104 may be programmed to analyze the process parameters, process inputs, sensor data, and any other data stored in the big data appliance 102 to determine any common characteristics (trends, values, etc.) that are associated with a particular alarm.” Therefore, it analyzes characteristics (behavior) of the variables. It also teaches, “The association may be a temporal association, but need not be concurrent with the alarm. For example, the expert system 104 may analyze the data to determine whether a particular operator input occurs with a similar temporal relationship to the alarm. More specifically, the expert system 104 may determine a confluence of multiple factors that precedes, or is otherwise predictive, of the alarm condition”. Therefore, it teaches analysis includes analyzing the data in time period that precedes the alarm condition (constraint violation). Furthermore, it teaches, identifying “an operator releases a particular catalyst in a specific amount into the tank” (operator action) as the cause of the alarm condition. As cited above and in the rejection below Blevins in ¶0042-¶0043 already teaches identifying fault based on variables deviating from respective threshold (constraint violation). Nixon teaches analyzing and associating variable characteristics preceding an alarm condition, to that alarm conditioning and an operator action as the cause. Therefore, Blevins as combined with Nixon teaches, “for each identified constraint violation, analyzing for a time period a behavior of the one or more controlled variables to identify one or more probable causes for each identified constraint violation, wherein the one or more probable causes comprises at least one of· a component failure, a state of the industrial process controller, and one or more operator actions, the time period being prior to each identified constraint violation;”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 8, 15, 22-23, 25-26 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blevins et. al. (US PG Pub No. US20100318934A1) hereinafter Blevins in view of Nixon et. al. (US PG PUB No. US20140277605A1) hereinafter Nixon.

Regarding claim 1,
Blevins teaches, A method comprising:
obtaining data identifying values of one or more process variables associated with an industrial process controller, wherein the industrial process controller is configured to control the one or more process variables, wherein the one or more process variables comprises one or more manipulated variables and one or more controlled variables for controlling an industrial process; (¶0075 teaches receiving the inputs (manipulated variable) and/or outputs (controlled variable) associated with each field device. ¶0035 teaches inputs includes instructions to execute a specified command and cause a change to the process and output includes measured process variables or quality variables.) 
wherein the one or more controlled variables are controllable at a desired set point or within a predefined range of values and the one or more manipulated variable are adjustable in order to alter the one or more controlled variables; (¶0035 teaches process control system includes field devices to receive inputs which includes valves, pumps, fans, heaters, coolers, and/or mixers to control a process. Therefore, the inputs are manipulated variables which are adjustable. Also teaches output devices such as thermometers, pressure gauges, concentration gauges, fluid level meters, flow meters, and/or vapor sensors to measure output variables. ¶0077 teaches, “if a flow rate is determined to be a cause of a fault, the process model generator 412 may determine that the flow rate may be adjusted by a valve and/or a pump. Thus, changing an input to the valve and/or pump may be determined to be a corrective action for a deviating flow rate”. Therefore, measured output variable “flow rate” (controlled variable) is controllable at a setpoint and input variable (manipulated variable) to a valve is adjustable to alter the measured output variable “flow rate” (controlled variable))
a processor identifying one or more constraint violations using the data; (¶0042 teaches analytic processor generating fault indication if overall quality variables deviate from respective threshold)
identifying the one or more manipulated variables for each identified constraint violation based on the analyzing of the one or more controlled variables; (¶0071, ¶0077 and ¶0111 teaches identifying an input (manipulated variable) to a valve which controls an output variable (media flow) contributing to the overall quality variation.)
generating a display output based on the analyzing, the display output identifying at least one of: one or more probable causes for each identified constraint violation and contribution of the one or more manipulated variables for each identified constraint violation; and (¶0111-¶0115 and Fig. 9 teaches variation contribution graph that displays variable contributing to the overall process quality variation. Fig. 9 also teaches the display includes advised action faceplate 930 which displays a recommendation to inspect flow meter FT3. Therefore, it identifies a possible failure of flow meter F3 as a probable cause of the variation)
modifying the one or more manipulated variables in order to set the one or more controlled variables within predefined limits to resolve each identified constraint violation. (¶0112 -¶0115 teaches modifying input to a valve to set media flow/ flow rate within threshold value)
Blevins doesn’t explicitly teach, for each identified constraint violation, analyzing for a time period a behavior of the one or more controlled variables to identify one or more probable causes for each identified constraint violation, wherein the one or more probable causes comprises at least one of: a component failure, a state of the industrial process controller, and one or more operator actions, the time period being prior to each identified constraint violation; (Blevins in ¶0042-¶0043 teaches analytic processor analyzes the process to determine the variable triggering the fault and generating a contribution graph by contribution of variables to the fault, therefore it teaches determining probable cause of the fault. However, it doesn’t explicitly teach analyzing variables to identify probable cause prior to fault. Nixon in ¶0098 teaches expert system 104 analyzes process parameters, process inputs, sensor data, and any other data stored in the big data appliance 102 for specific alarm type. Also teaches the expert system analyze data preceding an alarm condition. It also teaches it identifies operator input (how the controller was being operated by at least one operator) prior to an alarm (fault).)
Nixon is an art in the area of interest as it teaches detecting abnormal condition in a process plant (Abstract). A combination of Nixon with Blevins would teach analyzing data prior to fault condition (constraint violation) and identifying operator action as a probable cause. One would have been motivated to do so because by doing so one can determine any common characteristics (trends, values, etc.) that are associated with a particular alarm as taught by Nixon in (¶0098)

Regarding claim 8,
Blevins teaches, An apparatus comprising: at least one interface configured to receive data identifying values of one or more process variables associated with an industrial process controller, wherein the industrial process controller is configured to control the one or more process variables, wherein the one or more process variables comprises one or more manipulated variables and one or more controlled variables for controlling an industrial process; (¶0075 teaches process model generator 412 receiving inputs (manipulated variable) and/or outputs (controlled variable) associated with each field device. ¶0035 teaches controller 108 is configured to control variables within a process control system ¶0035 also teaches inputs includes instructions to execute a specified command and cause a change to the process and output includes measured process variables or quality variables.)
wherein the one or more controlled variables are controllable at a desired set point or within a predefined range of values and the one or more manipulated variable are adjustable in order to alter the one or more controlled variables; and (¶0035 teaches process control system includes field devices to receive inputs which includes valves, pumps, fans, heaters, coolers, and/or mixers to control a process. Therefore, the inputs are manipulated variables which are adjustable. Also teaches output devices such as thermometers, pressure gauges, concentration gauges, fluid level meters, flow meters, and/or vapor sensors to measure output variables. ¶0077 teaches, “if a flow rate is determined to be a cause of a fault, the process model generator 412 may determine that the flow rate may be adjusted by a valve and/or a pump. Thus, changing an input to the valve and/or pump may be determined to be a corrective action for a deviating flow rate”. Therefore, measured output variable “flow rate” (controlled variable) is controllable at a setpoint and input variable (manipulated variable) to a valve is adjustable to alter the measured output variable “flow rate” (controlled variable))
at least one processor configured to: identify one or more constraint violations using the data; (¶0042 teaches analytic processor generating fault indication if overall quality variables deviate from respective threshold)
identify the one or more manipulated variables for each identified constraint violation based on the analyzing of the one or more controlled variables; and (¶0071, ¶0077 and ¶0111 teaches identifying an input (manipulated variable) to a valve which controls an output variable (media flow) contributing to the overall quality variation.)
generate a display output based on the analyzing, the display output identifying at least one of: one or more probable causes for each identified constraint violation and contribution of the one or more manipulated variables for each identified constraint violation; and (¶0111-¶0115 and Fig. 9 teaches variation contribution graph that displays variable contributing to the overall process quality variation. Fig. 9 also teaches the display includes advised action faceplate 930 which displays a recommendation to inspect flow meter FT3. Therefore, it identifies a possible failure of flow meter F3 as a probable cause of the variation)
modify the one or more manipulated variables in order to set the one or more controlled variables within predefined limits to resolve each identified constraint violation. (¶0112 -¶0115 teaches modifying input to a valve to set media flow/ flow rate within threshold value)
Blevins doesn’t explicitly teach, for each identified constraint violation, analyze for a time period a behavior of the one or more controlled variables to identify one or more probable causes for each identified constraint violation, wherein the one or more probable causes comprises at least one of: a component failure, a state of the industrial process controller, and one or more operator actions, the time period being prior to each identified constraint violation; (Blevins in ¶0042-¶0043 teaches analytic processor analyzes the process to determine the variable triggering the fault and generating a contribution graph by contribution of variables to the fault, therefore it teaches determining probable cause of the fault. However, it doesn’t explicitly teach analyzing variables to identify probable cause prior to fault. Nixon in ¶0098 teaches expert system 104 analyzes process parameters, process inputs, sensor data, and any other data stored in the big data appliance 102 for specific alarm type. Also teaches the expert system analyze data preceding an alarm condition. It also teaches it identifies operator input (how the controller was being operated by at least one operator) prior to an alarm (fault).)
Nixon is an art in the area of interest as it teaches detecting abnormal condition in a process plant (Abstract). A combination of Nixon with Blevins would teach analyzing data prior to fault condition (constraint violation) and identifying operator action as a probable cause. One would have been motivated to do so because by doing so one can determine any common characteristics (trends, values, etc.) that are associated with a particular alarm as taught by Nixon in (¶0098)

Regarding claim 15,
Blevins teaches, A non-transitory computer readable medium containing instructions that when executed cause at least one processing device to: (¶0090 teaches machine-accessible or readable instructions executed by one or more computing devices and/or computing platforms)
obtain data identifying values of one or more process variables associated with an industrial process controller, wherein the industrial process controller is configured to control the one or more process variables, wherein the one or more process variables comprises one or more manipulated variables and one or more controlled variables for controlling an industrial process; (¶0075 teaches receiving the inputs (manipulated variable) and/or outputs (controlled variable) associated with each field device. ¶0035 teaches inputs includes instructions to execute a specified command and cause a change to the process and output includes measured process variables or quality variables.)
wherein the one or more controlled variables are controllable at a desired set point or within a predefined range of values and the one or more manipulated variable are adjustable in order to alter the one or more controlled variables; and (¶0035 teaches process control system includes field devices to receive inputs which includes valves, pumps, fans, heaters, coolers, and/or mixers to control a process. Therefore, the inputs are manipulated variables which are adjustable. Also teaches output devices such as thermometers, pressure gauges, concentration gauges, fluid level meters, flow meters, and/or vapor sensors to measure output variables. ¶0077 teaches, “if a flow rate is determined to be a cause of a fault, the process model generator 412 may determine that the flow rate may be adjusted by a valve and/or a pump. Thus, changing an input to the valve and/or pump may be determined to be a corrective action for a deviating flow rate”. Therefore, measured output variable “flow rate” (controlled variable) is controllable at a setpoint and input variable (manipulated variable) to a valve is adjustable to alter the measured output variable “flow rate” (controlled variable))
identify one or more constraint violations using the data; (¶0042 teaches analytic processor generating fault indication if overall quality variables deviate from respective threshold)
identify the one or more manipulated variables for each identified constraint violation based on the analyzing of the one or more controlled variables; (¶0071, ¶0077 and ¶0111 teaches identifying an input (manipulated variable) to a valve which controls an output variable (media flow) contributing to the overall quality variation.)
generate a display output based on the analyzing, the display output identifying at least one of: one or more probable causes for each identified constraint violation and contribution of the one or more manipulated variables for each identified constraint violation; and (¶0111-¶0115 and Fig. 9 teaches variation contribution graph that displays variable contributing to the overall process quality variation. Fig. 9 also teaches the display includes advised action faceplate 930 which displays a recommendation to inspect flow meter FT3. Therefore, it identifies a possible failure of flow meter F3 as a probable cause of the variation)
modify the one or more manipulated variables in order to set the one or more controlled variables within predefined limits to resolve each identified constraint violation. (¶0112 -¶0115 teaches modifying input to a valve to set media flow/ flow rate within threshold value)
Blevins doesn’t explicitly teach, for each identified constraint violation, analyze for a time period a behavior of the one or more controlled variables to identify one or more probable causes for each identified constraint violation, wherein the one or more probable causes comprises at least one of: a component failure, a state of the industrial process controller, and one or more operator actions, the time period being prior to each identified constraint violation; (Blevins in ¶0042-¶0043 teaches analytic processor analyzes the process to determine the variable triggering the fault and generating a contribution graph by contribution of variables to the fault, therefore it teaches determining probable cause of the fault. However, it doesn’t explicitly teach analyzing variables to identify probable cause prior to fault. Nixon in ¶0098 teaches expert system 104 analyzes process parameters, process inputs, sensor data, and any other data stored in the big data appliance 102 for specific alarm type. Also teaches the expert system analyze data preceding an alarm condition. It also teaches it identifies operator input (how the controller was being operated by at least one operator) prior to an alarm (fault).)
Nixon is an art in the area of interest as it teaches detecting abnormal condition in a process plant (Abstract). A combination of Nixon with Blevins would teach analyzing data prior to fault condition (constraint violation) and identifying operator action as a probable cause. One would have been motivated to do so because by doing so one can determine any common characteristics (trends, values, etc.) that are associated with a particular alarm as taught by Nixon in (¶0098)

Regarding claim 22,
Blevins and Nixon teaches, The method of Claim 1, further comprising displaying at least one of: a ranked list of identified one or more probable causes for each identified constraint violation, and a textual summary of the identified one or more probable causes for each identified constraint violation. (Blevins in ¶0111 and Fig. 9 teaches, the variables (e.g., Media Flow, Mixer Temp, Water Temp, etc.) are organized with by the variable with the greatest contribution to the overall process variation displayed at the top.)

Regarding claim 23,
Blevins and Nixon teaches, The method of claim 1, wherein the data identifying values of the one or more process variables associated with the industrial process controller is obtained from at least one of: a historian, a server, a gateway, and a digital twin of an optimizer of the industrial process controller. (Fig. 4 and ¶0064 teaches the process data is obtained from a batch data database (i.e. historian))

Regarding claim 25,
Blevins and Nixon teaches, The apparatus of claim 8, wherein the at least one processor is configured to cause display of at least one of: a ranked list of identified one or more probable causes for each identified constraint violation, and a textual summary of the identified one or more probable causes for each identified constraint violation. (Blevins in ¶0111 and Fig. 9 teaches, the variables (e.g., Media Flow, Mixer Temp, Water Temp, etc.) are organized with by the variable with the greatest contribution to the overall process variation displayed at the top.)

Regarding claim 26,
Blevins and Nixon teaches, The apparatus of claim 8, wherein the data identifying values of the one or more process variables associated with the industrial process controller is obtained from at least one of: a historian, a server, a gateway, and a digital twin of an optimizer of the industrial process controller. (Fig. 4 and ¶0064 teaches the process data is obtained from a batch data database (i.e. historian))

Regarding claim 27,
Blevins and Nixon teaches, The non-transitory computer readable medium of Claim 15, further containing instructions that when executed cause the at least one processing device to cause displaying of at least one of: a ranked list of identified one or more probable causes for each identified constraint violation; and a textual summary of the identified one or more probable causes for each identified constraint violation. (Blevins in ¶0111 and Fig. 9 teaches, the variables (e.g., Media Flow, Mixer Temp, Water Temp, etc.) are organized with by the variable with the greatest contribution to the overall process variation displayed at the top.)

Regarding claim 28,
Blevins and Nixon teaches, The non-transitory computer readable medium of Claim 15, wherein the data identifying values of the one or more process variables associated with the industrial process controller is obtained from at least one of: a historian, a server, a gateway, and a digital twin of an optimizer of the industrial process controller. (Fig. 4 and ¶0064 teaches the process data is obtained from a batch data database (i.e. historian))

Claim 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blevins et. al. (US PG Pub No. US20100318934A1) hereinafter Blevins in view of Nixon et. al. (US PG PUB No. US20140277605A1) hereinafter Nixon and further in view of Lee (US PG PUB No. US20160171414A1) hereinafter Lee.

Regarding claim 2,
Blevins and Nixon doesn’t explicitly teach, The method of Claim 1, further comprising: validating the obtained data prior to identifying the one or more constraint violations; wherein validating the obtained data comprises at least one of: removing a portion of the data deemed invalid; and identifying valid or invalid data using predictions generated by an optimizer associated with the industrial process controller. (Lee in ¶0059 teaches Data validation and reconciliation. Also teaches rejecting noisy and frozen signals.)
Lee is an art inter area of interest as it teaches violations of key performance indicator in industrial complex (Abstract). A combination of Lee with Blevins and Nixon would teach validating received data prior to identifying variables that deviate from respective threshold. One would have been motivated to do so because doing so would ensure the program operates on clean, correct and useful data, as taught by Lee in ¶0059.

Regarding claim 9,
Blevins and Nixon doesn’t explicitly teach, The apparatus of Claim 8, wherein the at least one processor is configured to: validate the data prior to identifying the one or more constraint violations by performing at least one of: removing a portion of the data deemed invalid; and identifying valid or invalid data by using predictions generated by an optimizer associated with the industrial process controller. (Lee in ¶0059 teaches Data validation and reconciliation. Also teaches rejecting noisy and frozen signals.)
Lee is an art inter area of interest as it teaches violations of key performance indicator in industrial complex (Abstract). A combination of Lee with Blevins and Nixon would teach validating received data prior to identifying variables that deviate from respective threshold. One would have been motivated to do so because doing so would ensure the program operates on clean, correct and useful data, as taught by Lee in ¶0059.

Regarding claim 16,
Blevins and Nixon doesn’t explicitly teach, The non-transitory computer readable medium of Claim 15, further containing instructions that when executed cause the at least one processing device to validate the obtained data prior to identifying the one or more constraint violations and remove a portion of the data deemed invalid. (Lee in ¶0059 teaches Data validation and reconciliation. Also teaches rejecting noisy and frozen signals.)
Lee is an art inter area of interest as it teaches violations of key performance indicator in industrial complex (Abstract). A combination of Lee with Blevins and Nixon would teach validating received data prior to identifying variables that deviate from respective threshold. One would have been motivated to do so because doing so would ensure the program operates on clean, correct and useful data, as taught by Lee in ¶0059.

Claim 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blevins et. al. (US PG Pub No. US20100318934A1) hereinafter Blevins in view of Nixon et. al. (US PG PUB No. US20140277605A1) hereinafter Nixon and further in view of Miller et. al. (US PG Pub No. US 20060095394 A1) hereinafter Miller.

Regarding claim 5,
Blevins and Nixon teaches, The method of Claim 1, further comprising:
identifying the one or more probable causes for the at least one of the one or more constraint violations; (Blevins in ¶0043-¶0044 teaches generating a contribution graph by calculating contributions of process variables and/or quality variables to the overall quality variable triggering the fault. As cited in the rejection of parent claim 1 with respect to constraint violations, ¶0042 teaches generating fault indication if overall quality variable deviate from respective threshold. Therefore, the generated contribution graph displays probable cause (process variables and/or quality variables) contributing to the one or more constraint violations (overall quality variable deviating from respective threshold and triggering the fault). Furthermore, ¶0095 teaches the contribution graph 506 shows the potential causes for the detected fault. Since the analytic processor generates the contribution graph, one of ordinary skill in the art would understand that the analytic processor “identifies” the contribution of the process variables and/or quality variables on the overall quality variable triggering the fault.)
wherein at least one probable cause for a specific one of the one or more constraint violations is identified by: repeatedly defining a time window in the data and identifying an estimated cause of the one or more constraint violation using the data that is within the time window; and (Blevins in ¶0069 teaches, the analytic process modeler 408 determine variable contribution amounts at predetermined time periods upon a request from a process control operator ¶0095 teaches the contribution graph 506 shows the potential causes for the detected fault. Fig. 16E and ¶0162-¶0163 teaches a flow chart of contribution graph generation which has a loop for repeatedly defining a time window and displaying unexplained variation (constrained violation) and a contribution of each variable to that time);
aggregating the estimated causes of the one or more constraint violation, (Blevins in ¶0030 teaches the process variation graph that shows contributions of unexplained and explained variations for each process and/or quality variable associated with the overall process variation.)
wherein for the one or more constraint violation, the time window extends from a first time prior to a start point in time of the one or more constraint violation to a second time, (Blevins in ¶0104 teaches, The example process variation graph 504 shows calculated statistics for the batch 12369 for a time associated with a process time period (e.g., T1 to T4). A process control operator may select the time period to include a batch, a stage, an operation, and/or a time period around a detected fault. ¶0118 teaches, The time period may be adjusted by the operator to only include a stage, an operation, and/or a time around a fault detection)
Blevins and Nixon doesn’t explicitly teach, the first and second times based on a steady-state settling interval of the process variable associated with the one or more constraint violation. (Miller in ¶0016 teaches performing diagnostic once the processing has settled and is in a steady state.)
Miller is an art in the area of interest as it teaches industrial process diagnosis (see ¶0005). A combination of Miller with Blevins and Nixon would teach determining time period based on steady state settling interval of the process. One would have been motivated to do so because it is preferable to perform the diagnostics of the present invention on the process control system after the operation of the process has settled and is in a steady state mode as taught by Miller in ¶0016

Regarding claim 12,
The apparatus of Claim 8, wherein: the at least one processor is further configured to: identify the one or more probable causes for the at least one of the one or more constraint violations based on: (Blevins in ¶0043-¶0044 teaches generating a contribution graph by calculating contributions of process variables and/or quality variables to the overall quality variable triggering the fault. As cited in the rejection of parent claim 1 with respect to constraint violations, ¶0042 teaches generating fault indication if overall quality variable deviate from respective threshold. Therefore, the generated contribution graph displays probable cause (process variables and/or quality variables) contributing to the one or more constraint violations (overall quality variable deviating from respective threshold and triggering the fault). Furthermore, ¶0095 teaches the contribution graph 506 shows the potential causes for the detected fault. Since the analytic processor generates the contribution graph, one of ordinary skill in the art would understand that the analytic processor “identifies” the contribution of the process variables and/or quality variables on the overall quality variable triggering the fault.)
repeatedly defining a time window in the data and identify an estimated cause of the one or more constraint violation using the data that is within the time window; and (Blevins in ¶0069 teaches, the analytic process modeler 408 determine variable contribution amounts at predetermined time periods upon a request from a process control operator ¶0095 teaches the contribution graph 506 shows the potential causes for the detected fault. Fig. 16E and ¶0162-¶0163 teaches a flow chart of contribution graph generation which has a loop for repeatedly defining a time window and displaying unexplained variation (constrained violation) and a contribution of each variable to that time);
aggregating the estimated causes of the one or more constraint violation, (Blevins in ¶0030 teaches the process variation graph that shows contributions of unexplained and explained variations for each process and/or quality variable associated with the overall process variation.)
wherein, for the one or more constraint violation, the time window extends from a first time prior to a start of the one or more constraint violation to a second time, (Blevins in ¶0104 teaches, The example process variation graph 504 shows calculated statistics for the batch 12369 for a time associated with a process time period (e.g., T1 to T4). A process control operator may select the time period to include a batch, a stage, an operation, and/or a time period around a detected fault. ¶0118 teaches, The time period may be adjusted by the operator to only include a stage, an operation, and/or a time around a fault detection)
Blevins and Nixon doesn’t explicitly teach, the first and second times based on a steady-state settling interval of the process variable associated with the one or more constraint violation. (Miller in ¶0016 teaches performing diagnostic once the processing has settled and is in a steady state.)
Miller is an art in the area of interest as it teaches industrial process diagnosis (see ¶0005). A combination of Miller with Blevins and Nixon would teach determining time period based on steady state settling interval of the process. One would have been motivated to do so because it is preferable to perform the diagnostics of the present invention on the process control system after the operation of the process has settled and is in a steady state mode as taught by Miller in ¶0016

Regarding claim 18,
Blevins and Nixon teaches, The non-transitory computer readable medium of Claim 15, further containing instructions that when executed cause the at least one processing device to identify the one or more probable causes for the at least one of the one or more constraint violations based on; (Blevins in ¶0043-¶0044 teaches generating a contribution graph by calculating contributions of process variables and/or quality variables to the overall quality variable triggering the fault. As cited in the rejection of parent claim 1 with respect to constraint violations, ¶0042 teaches generating fault indication if overall quality variable deviate from respective threshold. Therefore, the generated contribution graph displays probable cause (process variables and/or quality variables) contributing to the one or more constraint violations (overall quality variable deviating from respective threshold and triggering the fault). Furthermore, ¶0095 teaches the contribution graph 506 shows the potential causes for the detected fault. Since the analytic processor generates the contribution graph, one of ordinary skill in the art would understand that the analytic processor “identifies” the contribution of the process variables and/or quality variables on the overall quality variable triggering the fault.)
repeatedly defining a time window in the data and identify an estimated cause of the constraint violation using the data that is within the time window; and (Blevins in ¶0069 teaches, the analytic process modeler 408 determine variable contribution amounts at predetermined time periods upon a request from a process control operator ¶0095 teaches the contribution graph 506 shows the potential causes for the detected fault. Fig. 16E and ¶0162-¶0163 teaches a flow chart of contribution graph generation which has a loop for repeatedly defining a time window and displaying unexplained variation (constrained violation) and a contribution of each variable to that time);
aggregating the estimated causes of the one or more constraint violation, (Blevins in ¶0030 teaches the process variation graph that shows contributions of unexplained and explained variations for each process and/or quality variable associated with the overall process variation.)
wherein, for the one or more constraint violation, the time window extends from a first time prior to a start of the one or more constraint violation to a second time, (Blevins in ¶0104 teaches, The example process variation graph 504 shows calculated statistics for the batch 12369 for a time associated with a process time period (e.g., T1 to T4). A process control operator may select the time period to include a batch, a stage, an operation, and/or a time period around a detected fault. ¶0118 teaches, The time period may be adjusted by the operator to only include a stage, an operation, and/or a time around a fault detection)
Blevins and Nixon doesn’t explicitly teach, the first and second times based on a steady-state settling interval of the process variable associated with the one or more constraint violation. (Miller in ¶0016 teaches performing diagnostic once the processing has settled and is in a steady state.)
Miller is an art in the area of interest as it teaches industrial process diagnosis (see ¶0005). A combination of Miller with Blevins and Nixon would teach determining time period based on steady state settling interval of the process. One would have been motivated to do so because it is preferable to perform the diagnostics of the present invention on the process control system after the operation of the process has settled and is in a steady state mode as taught by Miller in ¶0016

Claim 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blevins et. al. (US PG Pub No. US20100318934A1) hereinafter Blevins in view of Nixon et. al. (US PG PUB No. US20140277605A1) hereinafter Nixon and further in view of Bjornson (US PG Pub No. US20050222813A1) hereinafter Bjornson.

Regarding claim 7,
Blevins and Nixon teaches, The method of Claim 1, wherein the display output comprises displaying at least one of: one or more process variable values plotted over time; (Blevins in fig. 8 and ¶0105 teaches, variation graph 720 shows a variation curve 722 of unexplained variation values for the process time period)
an identification of at least one process variable that contributed to the at least one of the one or more constraint violations; and (Blevins in fig. 8 and ¶0108 teaches, contribution faceplate 802 which includes a contribution graph with variables that contribute to the explained and/or the unexplained variation.)
Blevins and Nixon doesn’t teach, the one or more probable causes and a probability for each probable cause. (Blevins in ¶0108 teaches, contribution graph bar chart shows process variable in relation to how much the variable contributes to the explained and/or the unexplained portion of the overall quality variation, therefore it displays probable causes of quality variation. As it has been cited in parent claim 5, Blevins in ¶0043-¶0044 teaches generating a contribution graph by calculating contributions of process variables and/or quality variables to the overall quality variable triggering the fault. As cited in the rejection of parent claim 1 with respect to constraint violations, ¶0042 teaches generating fault indication if overall quality variable deviate from respective threshold. Therefore, the generated contribution graph displays probable cause (process variables and/or quality variables) contributing to the one or more constraint violations (overall quality variable deviating from respective threshold and triggering the fault). Furthermore, ¶0095 teaches the contribution graph 506 shows the potential causes for the detected fault. Since the analytic processor generates the contribution graph, one of ordinary skill in the art would understand that the analytic processor “identifies” the contribution of the process variables and/or quality variables on the overall quality variable triggering the fault. However, Blevins doesn’t teach a probability of each cause. Bjornson in ¶0090, ¶0101 and ¶0116 teaches assigning probability weighting factor to plurality of root causes of failure and presenting candidate root causes of the failure with probability weighting factor to the user)
Bjornson is an art in the area of interest as it teaches a plant performance utilizing failure analysis data (see ¶0022). A combination of Bjornson with Blevins and Nixon would teach displaying the probability of each cause. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Bjornson with Blevins and Nixon because by doing so would allow a user to judge the most likely cause based on the data, as taught by Bjornson in ¶0101.

Regarding claim 14,
Blevins and Nixon teaches, The apparatus of Claim 8, wherein the at least one processor is further configured to cause display of at least one of: one or more process variable values plotted over time; (Blevins in fig. 8 and ¶0105 teaches, variation graph 720 shows a variation curve 722 of unexplained variation values for the process time period)
an identification of at least one process variable that contributed to the at least one of the one or more constraint violations; and (Blevins in fig. 8 and ¶0108 teaches, contribution faceplate 802 which includes a contribution graph with variables that contribute to the explained and/or the unexplained variation.)
Blevins and Nixon doesn’t teach, the one or more probable causes and a probability for each probable cause. (Blevins in ¶0108 teaches, contribution graph bar chart shows process variable in relation to how much the variable contributes to the explained and/or the unexplained portion of the overall quality variation, therefore it displays probable causes of quality variation. As it has been cited in parent claim 5, Blevins in ¶0043-¶0044 teaches generating a contribution graph by calculating contributions of process variables and/or quality variables to the overall quality variable triggering the fault. As cited in the rejection of parent claim 1 with respect to constraint violations, ¶0042 teaches generating fault indication if overall quality variable deviate from respective threshold. Therefore, the generated contribution graph displays probable cause (process variables and/or quality variables) contributing to the one or more constraint violations (overall quality variable deviating from respective threshold and triggering the fault). Furthermore, ¶0095 teaches the contribution graph 506 shows the potential causes for the detected fault. Since the analytic processor generates the contribution graph, one of ordinary skill in the art would understand that the analytic processor “identifies” the contribution of the process variables and/or quality variables on the overall quality variable triggering the fault. However, Blevins doesn’t teach a probability of each cause. Bjornson in ¶0090, ¶0101 and ¶0116 teaches assigning probability weighting factor to plurality of root causes of failure and presenting candidate root causes of the failure with probability weighting factor to the user)
Bjornson is an art in the area of interest as it teaches a plant performance utilizing failure analysis data (see ¶0022). A combination of Bjornson with Blevins and Nixon would teach displaying the probability of each cause. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Bjornson with Blevins and Nixon because by doing so would allow a user to judge the most likely cause based on the data, as taught by Bjornson in ¶0101.

Regarding claim 20,
Blevins and Nixon teaches, The non-transitory computer readable medium of Claim 15, further containing instructions that when executed cause the at least one processing device to cause displaying of at least one of: one or more process variable values plotted over time; (Blevins in fig. 8 and ¶0105 teaches, variation graph 720 shows a variation curve 722 of unexplained variation values for the process time period)
an identification of at least one process variable that contributed to the at least one of the one or more constraint violations; and (Blevins in fig. 8 and ¶0108 teaches, contribution faceplate 802 which includes a contribution graph with variables that contribute to the explained and/or the unexplained variation.)
Blevins and Nixon doesn’t teach, the one or more probable causes and a probability for each probable cause. (Blevins in ¶0108 teaches, contribution graph bar chart shows process variable in relation to how much the variable contributes to the explained and/or the unexplained portion of the overall quality variation, therefore it displays probable causes of quality variation. As it has been cited in parent claim 5, Blevins in ¶0043-¶0044 teaches generating a contribution graph by calculating contributions of process variables and/or quality variables to the overall quality variable triggering the fault. As cited in the rejection of parent claim 1 with respect to constraint violations, ¶0042 teaches generating fault indication if overall quality variable deviate from respective threshold. Therefore, the generated contribution graph displays probable cause (process variables and/or quality variables) contributing to the one or more constraint violations (overall quality variable deviating from respective threshold and triggering the fault). Furthermore, ¶0095 teaches the contribution graph 506 shows the potential causes for the detected fault. Since the analytic processor generates the contribution graph, one of ordinary skill in the art would understand that the analytic processor “identifies” the contribution of the process variables and/or quality variables on the overall quality variable triggering the fault. However, Blevins doesn’t teach a probability of each cause. Bjornson in ¶0090, ¶0101 and ¶0116 teaches assigning probability weighting factor to plurality of root causes of failure and presenting candidate root causes of the failure with probability weighting factor to the user)
Bjornson is an art in the area of interest as it teaches a plant performance utilizing failure analysis data (see ¶0022). A combination of Bjornson with Blevins and Nixon would teach displaying the probability of each cause. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Bjornson with Blevins and Nixon because by doing so would allow a user to judge the most likely cause based on the data, as taught by Bjornson in ¶0101.

Claim 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blevins et. al. (US PG Pub No. US20100318934A1) hereinafter Blevins in view of in view of Nixon et. al. (US PG PUB No. US20140277605A1) hereinafter Nixon, further in view of Sudo (US20170248942A1) hereinafter Sudo and further in view of Miller et. al. (US PG Pub No. US 20060095394 A1) hereinafter Miller.

Regarding claim 21,
Blevins and Nixon doesn’t explicitly teach, The method of claim 1 further comprising:
identifying a start point in time of the constraint violation when a value of a process variable rises to exceed an upper limit or falls below a lower limit by at least a specified amount; and (Blevins in ¶0104-¶0106 and fig. 6-7 teaches, a process variation graph which shows process variation over a time period and also teaches the graph may be used to show values of the variables over the process time period. It also teaches the graph shows when the curve exceeds an upper limit and also teaches the graph returns back between the upper limit 1.0 and 0.0. It also teaches point selection allows faceplate 730 to show a specific time of the graph on the time domain. However, it doesn’t explicitly teach the processor independently identifies a start point in time of the constraint violation. Sudo in ¶0066 teaches, determiner 6 determines, for example, a time when the process value Y of the monitoring target exceeds the limit value (the upper limit value or the lower limit value) corresponding to the process value Y as a point in time when the process value Y exceeds and deviates from the limit value)
identifying an end point in time of the constraint violation when the value of the process variable returns back between the upper and lower limits, (Blevins in ¶0104-¶0105 and fig. 7 variation graph 720 teaches time interval T1-T4 (or T3-T4) when the value of the variable goes below upper limit 1.0 and is between limit 1.0 and 0.0. However, it doesn’t explicitly teach the processor independently identifies an end time of the constraint violation. Sudo in ¶0067 For example, the determiner 6 determines a point in time when the process value Y of the monitoring target recovers from a state in which the process value Y exceeds and deviates from the limit value (the upper limit value or the lower limit value) corresponding to the process value Y to a state in which the process value Y does not exceed and deviate from the limit value (the upper limit value or the lower limit value))
Sudo is an art in the area of interest as it teaches a plant monitoring apparatus (Abstract). A combination of Sudo with Blevins would teach the processor independently identifying a start and end point in time for a constraint or limit violation. It would have been obvious to one of ordinary skill in the art to modify Blevins to incorporate Sudo’s teaching of processor independently identifying the time point of start and end of violations. One would have been motivated to do so because by doing so it is possible to effectively display the process value using the time associated with the warning message. Consequently, it is possible to improve convenience in warning monitoring of an operator, as taught by Sudo in ¶0111)
Blevins, Nixon and Sudo doesn’t explicitly teach, wherein the start point in time of the constraint violation and the end point in time of the constraint violation is identified to determine a validity of the process variable. (Miller in ¶0016 teaches performing diagnostic once the processing has settled and is in a steady state therefore determine the process variable is valid.)
Miller is an art in the area of interest as it teaches industrial process diagnosis (see ¶0005). A combination of Miller with Blevins, Nixon and Sudo would teach determining time period to ensure validity of the variable. One would have been motivated to do so because it is preferable to perform the diagnostics of the present invention on the process control system after the operation of the process has settled and is in a steady state mode as taught by Miller in ¶0016.

Regarding claim 24,
Blevins and Nixon doesn’t explicitly teach, The apparatus of claim 8, wherein the at least one processor is further configured to: identify a start point in time of the constraint violation identifying when a value of a process variable rises to exceed an upper limit or falls below a lower limit by at least a specified amount; and (Blevins in ¶0104-¶0106 and fig. 6-7 teaches, a process variation graph which shows process variation over a time period and also teaches the graph may be used to show values of the variables over the process time period. It also teaches the graph shows when the curve exceeds an upper limit and also teaches the graph returns back between the upper limit 1.0 and 0.0. It also teaches point selection allows faceplate 730 to show a specific time of the graph on the time domain. However, it doesn’t explicitly teach the processor independently identifies a start point in time of the constraint violation. Sudo in ¶0066 teaches, determiner 6 determines, for example, a time when the process value Y of the monitoring target exceeds the limit value (the upper limit value or the lower limit value) corresponding to the process value Y as a point in time when the process value Y exceeds and deviates from the limit value)
identify an end point in time of the constraint violation when the value of the process variable returns back between the upper and lower limits, (Blevins in ¶0104-¶0105 and fig. 7 variation graph 720 teaches time interval T1-T4 (or T3-T4) when the value of the variable goes below upper limit 1.0 and is between limit 1.0 and 0.0. However, it doesn’t explicitly teach the processor independently identifies an end time of the constraint violation. Sudo in ¶0067 For example, the determiner 6 determines a point in time when the process value Y of the monitoring target recovers from a state in which the process value Y exceeds and deviates from the limit value (the upper limit value or the lower limit value) corresponding to the process value Y to a state in which the process value Y does not exceed and deviate from the limit value (the upper limit value or the lower limit value))
Sudo is an art in the area of interest as it teaches a plant monitoring apparatus (Abstract). A combination of Sudo with Blevins would teach the processor independently identifying a start and end point in time for a constraint or limit violation. It would have been obvious to one of ordinary skill in the art to modify Blevins to incorporate Sudo’s teaching of processor independently identifying the time point of start and end of violations. One would have been motivated to do so because by doing so it is possible to effectively display the process value using the time associated with the warning message. Consequently, it is possible to improve convenience in warning monitoring of an operator, as taught by Sudo in ¶0111.
Blevins, Nixon and Sudo doesn’t explicitly teach, wherein the start point in time of the constraint violation and the end point in time of the constraint violation is identified to determine a validity of the process variable. (Miller in ¶0016 teaches performing diagnostic once the processing has settled and is in a steady state therefore determine the process variable is valid.)
Miller is an art in the area of interest as it teaches industrial process diagnosis (see ¶0005). A combination of Miller with Blevins, Nixon and Sudo would teach determining time period to ensure validity of the variable. One would have been motivated to do so because it is preferable to perform the diagnostics of the present invention on the process control system after the operation of the process has settled and is in a steady state mode as taught by Miller in ¶0016.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116